THOMAS, Chief Justice,
specially concurring.
I understand that the trial court made a very careful effort to not decide the question of Mr. Mills’ right to vote, and did its best to limit the issue to the question of his right to hold public office. Under those circumstances I would say that the case is moot because the general election has been held. State ex rel. Willis v. Larson, Wyo., 539 P.2d 352 (1975). I do not believe that we should treat with the undecided question of the appellant’s right to vote on the ground that it is a question of great public importance. I do not have any difference with the conclusion of substantive law which is reached by the majority opinion on that score, but I believe that the concepts of judicial restraint indicate that the point should not be addressed or decided.